DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-7, is/are filed on 07/24/2019 are currently pending. Claim(s) 1-7 is/are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) XX is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Duncan (US 5190643 A).

    PNG
    media_image1.png
    485
    673
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    616
    505
    media_image2.png
    Greyscale

As to reciliations of claims 1-7, applicant has directed the claim towards a filter assembly. The claim does not positively require a drinking cup. The recitation of how the cup is intended to be used with the filtering cup will be given little to no weight. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” Id.at 580.
Regarding claim 1, Duncan teaches from figures a drinking cup filter assembly being configured to be mounted to a drinking cup thereby inhibiting a user's lips from contacting the drinking cup (intended use – see MPEP 2114 – further note a drinking cup is not positively required – claim is very broad), said assembly comprising: a shield (16 – lid assembly) (C7/1-50) having a first portion (bottom portion) being spaced from a second portion (top portion) to define a cup space between said first and second portions wherein said shield is configured to be suspended on a lip of a drinking cup (intended use – no weight is given) having the lip being positioned in said cup space, said first portion being positioned inside the drinking cup, said second portion being positioned outside the drinking cup (intended use – cup is not positively recited) wherein said second portion is configured to have a user's lips contact said second portion thereby inhibiting the user's lips from contacting the drinking cup when the user drinks, said first portion having a plurality of fluid inlets (i.e. C, inlets for filter 14) and a fluid outlet (66, 88, 190 – apertures or spout )  (C7/44-60) wherein said first portion is configured to pass a beverage in the drinking cup through said fluid inlets and said fluid outlet thereby facilitating the user to drink the beverage; a filter (14) (C7/5-25) being removably positioned within said first portion of said shield wherein said filter is configured to filter the beverage.
Regarding claim 2, Duncan teaches wherein said first portion has a front surface (bottom connecting portion to the filter 14), a back surface (154), a bottom end (bottom portion of 14), a top end (52), a first lateral side (40) and a second lateral side (42), said first portion extending downwardly into the beverage cup when said shield is positioned on the lip of the beverage cup (not positively recited), said second portion extending downwardly along an outer surface of the drinking cup (intended use) when said shield is positioned on the lip, said first portion being hollow, each of said fluid inlets extending through a respective one of said bottom end, said first lateral side and said second lateral side, said fluid outlet extending through said top end wherein said fluid outlet is configured to pass the fluid into the user's mouth.
Regarding claim 3, Duncan teaches wherein said back surface (46) is concavely arcuate with respect to said front surface wherein said back surface is configured to conform to curvature of an interior surface of the drinking cup (fig. 2A)
Regarding claim 4, Duncan teaches wherein said back surface has a filter opening (26 or 88) extending into an interior of said first portion.
Regarding claim 5, Duncan teaches wherein said filter is insertable through said filter opening on said back surface of said first portion (intended use).
Regarding claim 6, Duncan teaches further comprising a door (gate portion 84) being slidably coupled to said back surface of said first portion, said door covering said filter opening when said door is positioned in a closed position for retaining said filter in said first portion (C4/40-65).
Regarding claim 7, refer to the rejections of claims 1-6.

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777